           Case 2:11-cr-00514-TLN Document 525 Filed 12/04/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:11-cr-00514-TLN
12                       Plaintiff,
13             v.                                    ORDER
14    NICHOLAS VOTAW,
15                       Defendant.
16

17            This matter is before the Court on Defendant Nicholas Votaw’s (“Defendant”) Renewed

18   Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i). (ECF No.

19   516.) The Government filed an opposition. (ECF No. 520.) Defendant filed a reply. (ECF No.

20   522.) For the reasons set forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
       Case 2:11-cr-00514-TLN Document 525 Filed 12/04/20 Page 2 of 5


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On April 6, 2017, Defendant pleaded guilty to one count of conspiracy to commit wire

 3   fraud in violation of 18 U.S.C. § 371. (ECF No. 336.) On October 10, 2019, the Court sentenced

 4   Defendant to a 24-month term of imprisonment to be followed by a 12-month term of supervised

 5   release. (ECF No. 470.) Defendant is currently serving his sentence at Federal Correctional

 6   Institution (“FCI”) Mendota. He has served approximately nine months of his 24-month sentence

 7   of imprisonment, and his projected release date is October 15, 2021.

 8          On June 17, 2020, Defendant filed a motion for compassionate release pursuant to 18

 9   U.S.C. § 3582(c)(1)(A)(i). (ECF No. 498.) Defendant requested the Court reduce his term of

10   imprisonment to time served due to the COVID-19 pandemic. (Id. at 1.) Defendant is 38 years

11   old and claimed he is particularly vulnerable to COVID-19 because he suffers from severe

12   obesity. (Id. at 3.) He cited the conditions of his confinement as an additional factor in his

13   vulnerability. (Id.) The Court denied Defendant’s motion on July 9, 2020, finding that Defendant

14   did not meet his burden to show “extraordinary and compelling reasons” for release. (ECF No.

15   505 at 4.) The Court also noted that the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors did not support

16   a reduced sentence. (Id.)

17          On October 23, 2020, Defendant brought the instant renewed motion for compassionate

18   release. (ECF No. 516.) Defendant now argues that in addition to obesity, he has several other

19   health issues that increase his risk of serious illness or death from COVID-19. (Id. at 2.) In

20   opposition, the Government argues the Court should deny Defendant’s motion because Defendant
21   failed to demonstrate extraordinary and compelling reasons to warrant release, Defendant is a

22   continuing danger to the community, and the factors do not support a reduced sentence. (See

23   generally ECF No. 520.)

24          II.     ANALYSIS

25                  A.      Motion for Compassionate Release

26          Generally, a court “may not modify a term of imprisonment once it has been imposed.”
27   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

28   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the
                                                        2
       Case 2:11-cr-00514-TLN Document 525 Filed 12/04/20 Page 3 of 5


 1   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

 2                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
 3                  [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
 4                  defendant’s facility, whichever is earlier.
 5   18 U.S.C. § 3582(c)(1)(A).

 6          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

 7   requirement. Defendant made a renewed request to the warden on July 25, 2020. The warden

 8   denied Defendant’s request on August 4, 2020. Because 30 days have passed since July 25, 2020,

 9   Defendant has met the exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

10          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

11   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

12   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

13   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

14          The Sentencing Commission’s relevant policy statement on compassionate release

15   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

16   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

17   requirement is met where a defendant is (i) suffering from a terminal illness, or (ii) suffering from

18   a serious physical or medical condition, serious functional or cognitive impairment, or

19   deteriorating physical or mental health because of the aging process, “that substantially

20   diminishes the ability of the defendant to provide self-care within the environment of a
21   correctional facility and from which he or she is not expected to recover.” Id.

22          Defendant’s medical records — filed under seal — indicate he is 238 pounds and 5’8,”

23   resulting in an “obese” body mass index (“BMI”) of 34.1. The Centers for Disease Control and

24   Prevention (“CDC”) identifies obesity as a risk factor for COVID-19 complications. See

25   generally Centers for Disease Control, Coronavirus Disease 2019 (COVID-19), People Who Are

26   at Higher Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
27   precautions/people-with-medical-conditions.html (last visited December 1, 2020). However, the

28   Court previously found that Defendant’s obesity alone was insufficient to constitute extraordinary
                                                        3
       Case 2:11-cr-00514-TLN Document 525 Filed 12/04/20 Page 4 of 5


 1   and compelling reasons for his release. (ECF No. 505 at 3.) Defendant now asserts he suffers

 2   from several other underlying medical conditions: LTBI (latent tuberculosis); steatosis of the liver

 3   (fatty liver disease); and a history of smoking. (ECF No. 516 at 2.)

 4          The CDC identifies a history of smoking and fatty liver disease as risk factors. See

 5   generally Centers for Disease Control, Coronavirus Disease 2019 (COVID-19), People Who Are

 6   at Higher Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 7   precautions/people-with-medical-conditions.html (last visited December 1, 2020). Neither the

 8   presentence report nor Defendant’s BOP medical records confirm that Defendant suffers from

 9   either of those conditions, but Defendant filed his medical records from the Veterans’

10   Administration (“VA”) documenting “steatosis of the liver” and “tobacco use disorder” as being

11   “active problems” in 2012 and 2013, respectively. Notably absent from the VA records are any

12   details regarding the extent or severity of those conditions. Further, although Defendant claims

13   he suffers from latent tuberculosis, the CDC does not currently recognize that condition as a risk

14   factor. It also bears mentioning that as of the date of this Order, there is only one active inmate

15   case of COVID-19 at FCI Mendota. As such, Defendant’s concerns are arguably too speculative

16   at this time. See United States v. Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020)

17   (“General concerns about possible exposure to COVID-19 do not meet the criteria for

18   extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

19   Commission’s policy statement.”).

20          Assuming without deciding that Defendant satisfies the “extraordinary and compelling”
21   requirement, Defendant ignores that the Court previously noted the § 3553(a) factors do not

22   support a time served sentence. (ECF No. 505 at 4); see 18 U.S.C. § 3582(c)(1)(A) (requiring a

23   consideration of the § 3553(a) factors before granting compassionate release). The Court again

24   emphasizes that Defendant’s 24-month sentence is at the low end of the applicable guidelines

25   range of 24–30 months. Defendant seeks to reduce his sentence to time served despite having

26   served only approximately nine months of his sentence. In other words, Defendant is seeking a
27   reduction from a well-supported, low-end, 24-month sentence to a considerably lower nine-month

28   sentence.
                                                        4
       Case 2:11-cr-00514-TLN Document 525 Filed 12/04/20 Page 5 of 5


 1          Based on the record before the Court, the § 3553(a) factors do not support such a drastic

 2   reduction. The Court thoroughly considered the § 3553(a) factors at sentencing. Defendant now

 3   argues that as a result of the COVID-19 pandemic, he “has served a significant portion of his

 4   sentence under extremely brutal conditions in having to spend a significant period of time being

 5   locked down nearly 24 hours a day and sleeping on the prison cell floor.” (ECF No. 516 at 10.)

 6   But Defendant fails to persuade the Court that the § 3553(a) factors include the need to consider

 7   the living conditions at a particular prison facility. The only relevant factors the Court did not —

 8   and could not — consider at sentencing were Defendant’s health risks associated with COVID-

 9   19. Although the § 3553(a) factors specifically include the need to provide Defendant with

10   medical care in the most effective manner, it appears FCI Mendota has thus far been capable of

11   adequately addressing Defendant’s medical needs. Therefore, Defendant’s medical needs do not

12   outweigh the other § 3553(a) factors that support a 24-month sentence.

13          III.    CONCLUSION

14          For the foregoing reasons, the Court hereby DENIES Defendant’s Renewed Emergency

15   Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i). (ECF No. 516.)

16          IT IS SO ORDERED.

17   DATED: December 3, 2020

18

19

20
                                                                  Troy L. Nunley
21
                                                                  United States District Judge
22

23

24

25

26
27

28
                                                       5
